Case 1:15-cr-00095-WFK Document 421 Filed 09/25/19 Page 1 of 1 PageID #: 2237




UNITED STATES DISTRICT COURT
                                                                                FILED
                                                                             IN CLERK'S OFFICE
                                                                         US DISTRICT COURT E.O.N.Y.
EASTERN DISTRICT OF NEW YORK
---------------------------------------------x
                                                                         *
                                                                               SEP 2 5 2019         *
UNITED STATES OF AMERICA,
                                                                         BROOKLYN OFFICE
                v.                                                 SCHEDULING ORDER
                                                                   15-CR-95 (WFK)
DILKHA YOT KASIMOV,

                           Defendant.
----------------------------------------------------------x
WILLIAM F. KUNTZ, II, United States District Judge:

        After the jury rendered its unanimous verdict, defense counsel asked the Court for

additional time to file motions pursuant to Rules 29 and 33 of the Federal Rules of Criminal        I




Procedure. The Court granted their request and set the following briefing schedule regarding

post-trial motions:

   (1) Defense counsel shall file any post-trial motions on or before Friday, October 25, 20~ 9;
                                                                                                I

                                                                                                I




   (2) The Government shall serve its response on or before Friday, November 22, 2019; and

   (3) Defense counsel shall file a reply, if any, on or before Friday, December 13, 2019.



                                                              SO ORDERED.




                                                                         s/WFK

                                                              HON. WILLIAM F.
                                                              UNITED STATES DIST


Dated: September 24, 2019
       Brooklyn, New York
